Citation Nr: 0803149	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy E. Diener, Associate Counsel  


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The evidence fails to connect the veteran's hearing loss with 
his time in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with notice in January 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a May 
2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§3.307(a), 3.309(a) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 
and 3.304; Hensey, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

Service medical records reflect that, at the veteran's pre-
induction physical examination in September 1960, his hearing 
was found to be 15/15 for whispered voice, in both ears.  
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
At his separation physical in November 1964, the veteran's 
hearing was found to be 15/15 for whispered voice in his 
right ear, while the left ear was not evaluated.  While in 
inactive reserve status, the veteran underwent two physicals, 
in March and October 1965, in which his hearing was found to 
be 15/15 for whispered voice in both ears.  

The veteran received an evaluation by a private audiologist 
in November 2000, in which he was diagnosed with "bilateral 
sensorineural hearing loss."  The audiologist's report noted 
that the veteran does not shoot guns and stated, "it is most 
likely related to noise trauma at work."  

In a June 2001 statement, a private physician noted that the 
veteran has an industrial-related noise induced hearing loss, 
with a "date of injury" of November 1, 1999.  

On the VA audiological evaluation in September 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
60
LEFT
15
15
55
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.  The 
audiologist diagnosed "moderately severe SNHL right and 
left."  The examiner did not review the claim file and did 
not state an opinion as to the etiology of the hearing loss.

On the VA audiological evaluation in January 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
60
85
LEFT
15
15
60
60
55

Speech audiometery revealed speech recognition ability of 96% 
in both ears.  

The audiologist diagnosed "bilateral hearing loss."  The 
audiologist reviewed the claims file and noted that the 
veteran had not complained of hearing disability at his 
separation physical in 1964, nor at a VA examination in 1970, 
even though an ear, nose, and throat examination was 
performed at that time.  The examiner noted that the 
audiograms performed in 2000 demonstrated that the veteran's 
hearing had worsened over the past six years, and that the 
veteran's physician indicated that his hearing had worsened 
prior to the November 2000 examination.  The audiologist also 
noted that, subsequent to military service, the veteran had 
filed a Labor and Industries claim for occupational hearing 
loss due to long-term exposure to machinery noise at work, 
which was supported by his physician's and audiologist's 
analysis and was approved.  The audiologist concluded that 
"it is unlikely that Mr. [redacted] current hearing loss is 
related to his time in the military."  The examiner further 
stated it is "likely" that the veteran's current hearing 
loss is "related to occupational noise environments during 
his shipyard employment after military separation." 

The veteran contends that while serving in the Navy as a 
storekeeper, he was exposed to loud engine noise as his duty 
station was located beside the engine room.  His service 
records establish that he worked as a stock clerk.  He 
further contends that he served as a member of a crash crew 
and as deck maintenance personnel, during which time he was 
constantly exposed to loud noise from aircraft and truck 
engines and from chipping hammers, grinders, and paint 
scrapers.  He also claims that during war operations, his 
duty post was underneath 16" gunmounts passing ammunition to 
the gunner.  The veteran reports that he was never issued 
hearing protection at any time during his military service.  
Subsequent to service, the veteran worked 34 years as a 
welder in the shipbuilding industry, using hearing 
protection.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

While the veteran may have been exposed to loud noise during 
his military service, his induction and separation 
examinations indicate that he entered and exited the military 
with normal hearing.  It is true that hearing loss need not 
be shown by the results of audiometric testing during a 
claimant's period of active military service in order for 
service connection to be granted, and that service connection 
is not precluded for hearing loss that first met the 
regulation's requirements after service.  However, in this 
case, there is no evidence in the claim file of any complaint 
or diagnosis of hearing impairment prior to September 2000.  
Although the medical evidence establishes a current diagnosis 
of bilateral hearing loss, no doctor has linked it to 
military service or otherwise conflicted with the VA 
examiner's findings.  Both the private physician who offered 
the June 2001 opinion and the VA examiner who conducted the 
January 2007 examination concluded that the veteran's hearing 
loss was caused by his post-military shipyard employment.  

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


